Exhibit 10.54

 

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 

[ex10-54_001.jpg] Agreement for the Purchase and Sale of Future Receipts  

 

Seller’s Legal Name: _Helix TCS INC, and BIO-TECH MEDICAL SOFTWARE, INC. _
D/B/A: _HELIX TECHNOLOGIES_

 

Form of Business Entity: ☒ Corporation; ☐ Limited Liability Company; ☐
Partnership; ☐ Limited Partnership; ☐ Limited Liability

 

Partnership; ☐ Sole Proprietorship; ☐ Other: ___________________

 

Street Address: _5300 DTC Parkway, Suite 300_, City: _Greenwood Village_, State:
_CO_, Zip: _80111_

 

Mailing Address: _251 Little Falls Dr_, City: _Wilmington_ , State: _DE_ , Zip:
_19808_

 

Primary Contact: Scott Ogur & Zachary Venegas Title: _Owners_ Time in Business:
_______ Federal Tax ID: _[Omitted]          _

 

Purchase Price: $500,000.00 Purchased Amount: $660,000.00 Average Monthly Sales:
_$775,836.67_ Specified Percentage: _15_% (Average Monthly Sales x Specified
Percentage / Average Business Days in a Calendar Month)

 

Initial Weekly Amount: See Addendum Origination Fee: $15,000.00 (to be deducted
from the Purchase Price) Payment will be withdrawn every: _Monday_

 

Account for the Deposit of All Future Receipts: Bank:
 [Omitted]                     

 

Account No:  [Omitted]                 

 

Effective, February 7, 2020 Seller, identified above, hereby sells, assigns and
transfers to Advantage Platform Services Inc. d/b/a Advantage Capital Funding
(“Buyer” or “Advantage Capital Funding” ) , located at 104 E 25th St, 10th
Floor, New York, NY 10010 without recourse, the Specified Percentage of the
proceeds of each future sale made by Seller (collectively “Future Receipts”)
until Seller has received the Purchased Amount. “Future Receipts” includes all
payments made by cash, check, ACH or other electronic transfer, credit card,
debit card, bank card, charge card (each such card shall be referred to herein
as a “Payment Card”) or other form of monetary payment in the ordinary course of
Seller’s business. As payment for the Purchased Amount, Buyer will deliver to
Seller the Purchase Price, shown above, minus any Origination Fee shown above.
Seller acknowledges that it has no right to repurchase the Purchased Amount from
Buyer.

 

Both parties agree that the obligation of Buyer under this Agreement will not be
effective unless and until Buyer has completed its review of the Seller and has
accepted this Agreement by delivering the Purchase Price, minus any Origination
Fee. Prior to accepting this Agreement, Buyer may conduct a processing trial to
confirm its access to the Account and the ability to withdraw the Initial Weekly
Amount If the processing trial is not completed to the satisfaction of Buyer,
Buyer will refund to Seller all funds that were obtained by Buyer during the
processing trial.

 

Agreement of Seller: By signing below Seller agrees to the terms and conditions
contained in this Agreement, including those terms and conditions on the
following pages, and further agrees that this transaction is for business
purposes and not for personal, family, or household purposes.

 

Seller: ___Helix TCS INC, and BIO-TECH MEDICAL SOFTWARE, INC. d/b/a Helix
Technologies

 

Agreed to by:   /s/ Zachary Venegas (Signature), its ___Owner___(Title)

 

Buyer: ___Advantage Capital Funding___

 

Agreed to by:   /s/ Aaron Greenblatt (Signature), its      CFO      (Title)

 

 

 

 

Agreement of Each Owner: Each Owner signing below agrees to the terms of the
Credit Report Authorization below.

 

_____ZACHARY VENEGAS _(Print Name); Zachary Venegas (Signature);   /s/ Zachary
Venegas   

 

______SCOTT OGUR ______   (Print Name); Scott Ogur           (Signature);   /s/
Scott Ogur             

 

1. Delivery of Purchased Amount: Seller must deposit all Future Receipts into
the single business banking account specified above, which may not be used for
any personal, family or household purposes (the “Account”) and must instruct
Seller’s credit card processor, which must be approved by Buyer (the
“Processor”) to deposit all Payment Card receipts of Seller into the Account.
Seller agrees not to change the Account or add an additional Account without the
express written consent of Buyer. Seller authorizes Buyer to debit the Weekly
Amount from the Account each business day by either ACH or electronic check.
Seller will provide Buyer with all required access codes and agrees not to
change them without prior written consent from Buyer. Seller will provide an
appropriate ACH authorization to Buyer. Seller understands that it is
responsible for either ensuring that the Weekly Amount is available in the
Account each business day or advising Buyer prior to each weekly withdrawal of a
shortage of funds. Otherwise, Seller will be responsible for any fees incurred
by Buyer resulting from a rejected electronic check or ACH debit attempt, as set
forth on Appendix A. Buyer is not responsible for any overdrafts or rejected
transactions that may result from Buyer’s debiting any amount authorized under
the terms of this Agreement. Seller understands that the foregoing ACH
authorization is a fundamental condition to induce Buyer to accept the
Agreement. Consequently, such authorization is intended to be irrevocable.

 

2. Reconciliation and Changes to the Weekly Amount: The Initial Weekly Amount is
intended to represent the Specified Percentage of Seller’s weekly Future
Receipts. For as long as no Event of Default has occurred, Buyer shall on or
about the fifteenth day of each month reconcile the Seller’s Account (“Account
Reconciliation”) by either crediting or further debiting the Seller’s Account by
the difference between the actual amount debited since the date of the last
Account Reconciliation and the Specific Percentage of the actual Future Receipts
collected by the Seller since the date of the last Account Reconciliation.
Failure by Buyer to make an Account Reconciliation at any time for one or more
months or portions thereof shall not be deemed as a breach of Buyer’s obligation
hereunder and each Account Reconciliation shall be made for the entire period of
time since the date of the last Account Reconciliation. Buyer may, at Buyer’s
sole discretion as it deems appropriate and upon Seller’s request, adjust the
amount of the then- applicable Weekly Amount due under this Agreement in order
to cause such Weekly Amount to more accurately reflect an amount which will
reduce the need to credit Seller’s account on a consistently recurring basis.

 

3. Weekly Amount Upon Default. Upon the occurrence of an Event of Default, the
Weekly Amount shall equal 100% of all Future Receipts.

 

4. Sale of Future Receipts (THIS IS NOT A LOAN): Seller is selling a portion of
a future revenue stream to Buyer at a discount, not borrowing money from Buyer.
There is no interest rate or payment schedule and no time period during which
the Purchased Amount must be collected by Buyer. If Future Receipts are remitted
more slowly than Buyer may have anticipated or projected because Seller’s
business has slowed down, or if the full Purchased Amount is never remitted
because Seller’s business went bankrupt or otherwise ceased operations in the
ordinary course of business, and Seller has not breached this Agreement, Seller
would not owe anything to Buyer and would not be in breach of or default under
this Agreement. Buyer is buying the Purchased Amount of Future Receipts knowing
the risks that Seller’s business may slow down or fail, and Buyer assumes these
risks based on Seller’s representations, warranties and covenants in this
Agreement that are designed to give Buyer a reasonable and fair opportunity to
receive the benefit of its bargain. By this Agreement, Seller transfers to Buyer
full and complete ownership of the Purchased Amount of Future Receipts and
Seller retains no legal or equitable interest therein. Seller agrees that it
will treat Purchase Price and Purchased Amount in a manner consistent with a
sale in its accounting records and tax returns. Seller agrees that Buyer is
entitled to audit Seller’s accounting records upon reasonable Notice in order to
verify compliance. Seller waives any rights of privacy, confidentiality or tax
payer privilege in any such litigation or arbitration in which Seller asserts
that this transaction is anything other than a sale of future receipts.

 

2

 

 

5. Power of Attorney Seller irrevocably appoints Buyer as its agent and
attorney-in-fact with full authority to take any action or execute any
instrument or document to settle all obligations due to Buyer from Seller, or in
the case of a violation by Seller of this Agreement or the occurrence of an
Event of Default under Section 15 hereof by Seller, including without limitation
(i) to obtain and adjust insurance;(ii) to collect monies due or to become due
under or in respect of any of the Future Receipts; (iii) to receive, endorse and
collect any checks, notes, drafts, instruments, documents or chattel paper in
connection with clause (i) or clause (ii) above; (iv) to sign Seller’s name on
any invoice, bill of lading, or assignment directing customers or account
debtors to direct payables to Buyer; (v) to file any claims or take any action
or institute any proceeding which Buyer may deem necessary for the collection of
any of the remaining Purchased Amount of the Future Receipts, or otherwise to
enforce its rights with respect to delivery of the Purchased Amount; and/or (vi)
to contact any Processor of Seller and to direct such Processor(s) to deliver
directly to Buyer all or any portion of the amounts received by such
Processor(s) and to provide any information regarding Seller requested by Buyer.
Each Processor may rely on the previous sentence as written authorization of
Seller to provide any information requested by Buyer. Each Processor is hereby
irrevocably authorized and directed by Seller to follow any instruction of Buyer
without inquiry as to Buyer’s right or authority to give such instructions.
Seller acknowledges the terms of the preceding sentence and agrees not to (a)
interfere with Buyer’s instructions or a Processor’s compliance with this
Agreement or (b) request any modification thereto without Buyer’s prior written
consent.

 

6. Fees and Charges: Other than the Origination Fee, if any, set forth above,
Buyer is NOT CHARGING ANY ORIGINATION OR BROKER FEES to Seller. If Seller is
charged another such fee, it is not being charged by Buyer. A list of all fees
and charges applicable under this Agreement is contained in Appendix A.

 

7. Credit Report and Other Authorizations: Seller and each of the Owners signing
above authorize Buyer, its agents and representatives and any credit reporting
agency engaged by Buyer, to (i) investigate any references given or any other
statements or data obtained from or about Seller or any of its Owners for the
purpose of this Agreement, (ii) obtain consumer and business credit reports on
the Seller and any of its Owners, and (iii) to contact personal and business
references provided by the Seller in the Application, at any time now or for so
long as Seller and/or Owners continue to have any obligation owed to Buyer as a
consequence of this Agreement or for Buyer’s ability to determine Seller’s
eligibility to enter into any future agreement with Buyer.

 

8. Authorization to Contact Current and Prior Banks: Seller hereby authorizes
Buyer to contact any current or prior bank of the Seller in order to obtain
whatever information it may require regarding Seller’s transactions with any
such bank. Such information may include but is not limited to, information
necessary to verify the amount of Future Receipts previously processed on behalf
of Seller and any fees that may have been charged by the bank. In addition,
Seller authorizes Buyer to contact any current or prior bank of the Seller for
collections and in order to confirm that Seller is exclusively using the Account
identified above, or any other account approved by Buyer, for the deposit of all
business receipts.

 

9. Financial Information. Seller authorizes Buyer and its agents to investigate
its financial responsibility and history, and will provide to Buyer any
authorizations, bank or financial statements, tax returns, etc., as Buyer deems
necessary in its sole discretion prior to or at any time after execution of this
Agreement. A photocopy of this authorization will be deemed acceptable as an
authorization for release of financial and credit information. Buyer is
authorized to update such information and financial and credit profiles from
time to time as it deems appropriate. Seller waives, to the maximum extent
permitted by law, any claim for damages against Buyer or any of its affiliates
relating to any investigation undertaken by or on behalf of Buyer as permitted
by this Agreement or disclosure of information as permitted by this Agreement.

 

10. Transactional History. Seller authorizes all of its banks and brokers and
Payment Card processors to provide Buyer with Seller’s banking, brokerage and/or
processing history to determine qualification or continuation in this program,
or for collections upon an Event of Default.

 

3

 

 

11. Publicity. Seller hereby authorizes Buyer to use its name in listings of
clients and in advertising and marketing materials.

 

12. Application of Amounts Received by Buyer. Buyer reserves the right to apply
amounts received by it under this Agreement to any fees or other charges due to
Buyer from Seller prior to applying such amounts to reduce the amount of any
outstanding Purchased Amount.

 

13. Representations, Warranties and Covenants of Seller:

 

13.1 Good Faith, Best Efforts and Due Diligence. Seller will conduct its
business in good faith and will use its best efforts to continue its business at
least at its current level, to ensure that Buyer obtains the Purchased Amount.

 

13.2 Stacking Prohibited. Seller shall not enter into any Seller cash advance or
any loan agreement that relates to or involves its Future Receipts with any
party other than Buyer for the duration of this Agreement. Buyer may share
information regarding this Agreement with any third party in order to determine
whether Seller is in compliance with this provision.

 

13.3 Financial Condition and Financial Information. Any bank statements and
financial statements of Seller that have been furnished to Buyer, and future
statements that will be furnished to Buyer, fairly represent the financial
condition of Seller at such dates, and Seller will notify Buyer immediately if
there are material adverse changes, financial or otherwise, in the condition or
operation of Seller or any change in the ownership of Seller. Buyer may request
statements at any time during the performance of this Agreement and the Seller
shall provide them to Buyer within five business days. Furthermore, Seller
represents that all documents, forms and recorded interviews provided to or with
Buyer are true, accurate and complete in all respects, and accurately reflect
Seller’s financial condition and results of operations. Seller further agrees to
authorize the release of any past or future tax returns to Seller.

 

13.4 Governmental Approvals. Seller is in compliance and shall comply with all
laws and has valid permits, authorizations and licenses to own, operate and
lease its properties and to conduct the business in which it is presently
engaged and/or will engage in hereafter.

 

13.5. Authority to Enter Into This Agreement. Seller and the person(s) signing
this Agreement on behalf of Seller, have full power and authority to incur and
perform the obligations under this Agreement, all of which have been duly
authorized.

 

13.6. Change of Name or Location or Sale or Closing of Business. Seller will not
conduct Seller’s businesses under any name other than as disclosed to Buyer or
change any of its places of business without prior written consent of Buyer, of
which Buyer’s consent shall not unreasonably be withheld. With exception of
[***] (which Seller may dispose of), Seller will not sell, dispose, transfer or
otherwise convey all or substantially all of its business or assets without (i)
the express prior written consent of Buyer, and (ii) the written agreement of
any purchaser or transferee assuming all of Seller’s obligations under this
Agreement pursuant to documentation satisfactory to Buyer. Except as disclosed
to Buyer in writing, Seller has no current plans to close its business either
temporarily, whether for renovations, repairs or any other purpose, or
permanently. Seller agrees that until Buyer has received all of the Purchased
Amount Seller will not voluntarily close its business on a temporarily basis for
renovations, repairs, or any other purposes. This provision, however, does not
prohibit Seller from closing its business temporarily if such closing is
required to conduct renovations or repairs that are required by local ordinance
or other legal order, such as from a health or fire inspector, or if otherwise
forced to do so by circumstances outside of the control of Seller. Prior to any
such closure, Seller will provide Buyer ten business days’ notice to the extent
practicable.

 

13.7. No Pending or Contemplated Bankruptcy. As of the date Seller executes this
Agreement, Seller is not insolvent and does not contemplate and has not filed
any petition for bankruptcy protection under Title 11 of the United States Code
and there has been no involuntary petition brought or pending against Seller.
Seller represents that it has not consulted with a bankruptcy attorney within
six months prior to the date of this Agreement. Seller further warrants that it
does not anticipate filing a bankruptcy petition and it does not anticipate that
an involuntary petition will be filed against it.

 

13.8. Seller to Maintain Insurance. Seller will possess and maintain insurance
in such amounts and against such risks as are necessary to protect its business
and will provide proof of such insurance to Buyer upon demand.

 

4

 

 

13.9. Seller to Pay Taxes Promptly. Seller will promptly pay all necessary
taxes, including but not limited to employment and sales and use taxes.

 

13.10. No Violation of Prior Agreements. Seller’s execution and performance of
this Agreement will not conflict with any other agreement, obligation, promise,
court order, administrative order or decree, law or regulation to which Seller
is subject, including any agreement the prohibits the sale or pledge of Seller’s
future receipts.

 

13.11. No Diversion of Receipts. Seller will not permit any event to occur that
could cause a diversion of any of Seller’s Future Receipts from the Account to
any other entity.

 

13.12. Seller’s Knowledge and Representation. Seller represents warrants and
agrees that it is a sophisticated business entity familiar with the kind of
transaction covered by the Agreement; it was represented by counsel or had full
opportunity to consult with counsel.

 

14. Rights of Buyer:

 

14.1 Financing Statements Financing Statements and Security Interest. Seller
grants Buyer a security interest in all of Seller’s present and future accounts,
chattel paper, deposit accounts, personal property, assets and fixtures, general
intangibles, instruments, equipment, inventory wherever located, and proceeds
now or hereafter owned or acquired by Seller. Seller authorizes Buyer to file
one or more UCC-1 forms consistent with the Uniform Commercial Code (“UCC”) in
order to give notice of this security interest and that the Purchased Amount of
Future Receipts is the sole property of Buyer. The UCC filing may state that
such sale is intended to be a sale and not an assignment for security and may
state that the Seller is prohibited from obtaining any financing that impairs
the value of the Future Receipts or Buyer’s right to collect same. Seller
authorizes Buyer to debit the Account for all costs incurred by Buyer associated
with the filing, amendment or termination of any UCC filings.

 

14.2 Right of Access. In order to ensure that Seller is complying with the terms
of this Agreement, Buyer shall have the right to (i) enter, without notice, the
premises of Seller’s business for the purpose of inspecting and checking
Seller’s transaction processing terminals to ensure the terminals are properly
programmed to submit and or batch Seller’s weekly receipts to the Processor and
to ensure that Seller has not violated any other provision of this Agreement,
and (ii) Seller shall provide access to its employees and records and all other
items as requested by Buyer, and (iii) have Seller provide information about its
business operations, banking relationships, vendors, landlord and other
information to allow Buyer to interview any relevant parties.

 

14.3 Phone Recordings and Contact. Seller agrees that any call between Buyer and
Seller, and their agents and employees may be recorded or monitored. Further,
Seller agrees that (i) it has an established business relationship with Buyer,
its employees and agents and that Seller may be contacted from time-to-time
regarding this or other business transactions; (ii) that such communications and
contacts are not unsolicited or inconvenient; and (iii) that any such contact
may be made at any phone number, emails address, or facsimile number given to
Buyer by the Seller, its agents or employees, including cellular telephones.

 

15. Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default”: (a) Seller interferes with Buyer’s right to
collect the Weekly Amount; (b) Seller violates any term of covenant in this
Agreement; (c) Seller uses multiple depositary accounts without the prior
written consent of Buyer; (d) Seller changes its depositing account or its
payment card processor without the prior written consent of Buyer; (e) Seller
defaults under any of the terms, covenants and conditions of any other agreement
with Buyer; or (f) Seller fails to provide timely notice to Buyer such that (i)
where Seller is on a daily payment plan, two or more ACH transactions attempted
by Buyer within one calendar month are rejected by Seller’s bank, or (ii) where
Seller is on a weekly payment plan, two (2) or more ACH transaction attempted by
Buyer is rejected by Seller’s bank at any given time that such payment under the
payment plan is due.

 

16. Remedies. If any Event of Default occurs, Buyer may proceed to protect and
enforce its rights including, but not limited to, the following:

 

16.1. The Specified Percentage shall equal 100%. The full uncollected Purchased
Amount plus all fees and charges (including legal fees) due under this Agreement
will become due and payable in full immediately.

 

16.2. Buyer may enforce the provisions of the Personal Guaranty of Performance
against each Owner.

 

16.3. Buyer may proceed to protect and enforce its rights and remedies by
arbitration or lawsuit. In any such arbitration or lawsuit, under which Buyer
shall recover Judgment against Seller, Seller shall be liable for all of Buyer’s
costs of the lawsuit, including but not limited to all reasonable attorneys’
fees and court costs. However, the rights of Buyer under this provision shall be
limited as provided in the arbitration provision set forth below.

 

16.4. Intentionally left blank.

 



5

 

 

16.5. Buyer may debit Seller’s depository accounts wherever situated by means of
ACH debit or facsimile signature on a computer-generated check drawn on Seller’s
bank account or otherwise for all sums due to Buyer

 

16.6. Seller shall pay to Buyer all reasonable costs associated with the Event
of Default and the enforcement of Buyer’s remedies, including but not limited to
court costs and attorneys’ fees

 

16.7. Buyer may exercise and enforce its rights as a secured party under the
UCC.

 

16.8. All rights, powers and remedies of Buyer in connection with this Agreement
may be exercised at any time by Buyer after the occurrence of an Event of
Default, are cumulative and not exclusive, and shall be in addition to any other
rights, powers or remedies provided by law or equity.

 

17. Modifications; Agreements. No modification, amendment, waiver or consent of
any provision of this Agreement shall be effective unless the same shall be in
writing and signed by Buyer

 

18. Assignment. Buyer may assign, transfer or sell its rights to receive the
Purchased Amount or delegate its duties hereunder, either in whole or in part,
with or without prior written notice to Seller.

 

19. Notices.

 

19.1. Notices from Buyer to Seller. Buyer may send any notices, disclosures,
terms and conditions, other documents, and any future changes to Seller by
regular mail or by e-mail, at Buyer’s option and Seller consents to such
electronic delivery. Notices sent by e-mail are effective when sent. Notices
sent by regular mail become effective upon mailing to Seller’s address set forth
in this Agreement.

 

19.2. Notices from Seller to Buyer. Seller may send any notices to Buyer by
e-mail only upon the prior written consent of Buyer, which consent may be
withheld or revoked at any time in Buyer’s sole discretion. Otherwise, any
notices or other communications from Seller to Buyer must be delivered by
certified mail, return receipt requested, to Buyer’s address set forth in this
Agreement. Notices sent to Buyer shall become effective only upon receipt by
Buyer.

 

6

 

 

20. Binding Effect; Governing Law, Venue and Jurisdiction. This Agreement shall
be binding upon and inure to the benefit of Seller, Buyer and their respective
successors and assigns, except that Seller shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
Buyer which consent may be withheld in Buyer’s sole discretion. This Agreement
shall be governed by and construed in accordance with the laws of the state of
New York, without regards to any applicable principals of conflicts of law. Any
suit, action or proceeding arising hereunder, or the interpretation, performance
or breach of this Agreement, shall, if Buyer so elects, be instituted in any
court sitting in New York, (the “Acceptable Forums”). Seller agrees that the
Acceptable Forums are convenient to it, and submits to the jurisdiction of the
Acceptable Forums and waives any and all objections to jurisdiction or venue.
Should such proceeding be initiated in any other forum, Seller waives any right
to oppose any motion or application made by Buyer to transfer such proceeding to
an Acceptable Forum.

 

21. Survival of Representation, etc. All representations, warranties and
covenants herein shall survive the execution and delivery of this Agreement and
shall continue in full force until all obligations under this Agreement shall
have been satisfied in full.

 

22. Interpretation. All Parties hereto have reviewed this Agreement with an
attorney of their own choosing and have relied only on their own attorney’s
guidance and advice. No construction determinations shall be made against either
Party hereto as drafter.

 

23. Entire Agreement and Severability. This Agreement embodies the entire
agreement between Seller and Buyer and supersedes all prior agreements and
understandings relating to the subject matter hereof. In case any of the
provisions in this Agreement is found to be invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of any other provision
contained herein shall not in any way be affected or impaired.

 

24. Facsimile Acceptance. Facsimile signatures hereon, or other electronic means
reflecting the party’s signature hereto, shall be deemed acceptable for all
purposes.

 

25. Confidentiality: The terms and conditions of this Agreement are proprietary
and confidential unless required by law. Seller shall not disclose this
information to anyone other than its attorney, accountant or similar service
provider and then only to the extent such person uses the information solely for
purpose of advising Seller and first agrees in writing to be bound by the terms
of this Section. A breach entitles Buyer to damages and legal fees as well as
temporary restraining order and preliminary injunction without bond.

 

26. Monitoring, Recording, and Solicitations.

 

26.1. Authorization to Contact Seller by Phone. Seller authorizes Buyer, its
affiliates, agents and independent contractors to contact Seller at any
telephone number Seller provides to Buyer or from which Seller places a call to
Buyer, or any telephone number where Buyer believes it may reach Seller, using
any means of communication, including but not limited to calls or text messages
to mobile, cellular, wireless or similar devices or calls or text messages using
an automated telephone dialing system and/or artificial voices or prerecorded
messages, even if Seller incurs charges for receiving such communications

 

26.2. Authorization to Contact Seller by Other Means. Seller also agree that
Buyer, its affiliates, agents and independent contractors, may use any other
medium not prohibited by law including, but not limited to, mail, e-mail and
facsimile, to contact Seller. Seller expressly consents to conduct business by
electronic means.

 

27. JURY WAIVER. THE PARTIES WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY COURT IN
ANY SUIT, ACTION OR PROCEEDING ON ANY MATTER ARISING IN CONNECTION WITH OR IN
ANY WAY RELATED TO THE TRANSACTIONS OF WHICH THIS AGREEMENT IS A PART OR ITS
ENFORCEMENT, EXCEPT WHERE SUCH WAIVER IS PROHIBITED BY LAW OR DEEMED BY A COURT
OF LAW TO BE AGAINST PUBLIC POLICY. THE PARTIES ACKNOWLEDGE THAT EACH MAKES THIS
WAIVER KNOWINGLY, WILLINGLY AND VOLUNTARILY AND WITHOUT DURESS, AND ONLY AFTER
EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF THIS WAIVER WITH THEIR
ATTORNEYS.

 

7

 

 

28. CLASS ACTION WAIVER. THE PARTIES WAIVE ANY RIGHT TO ASSERT ANY CLAIMS
AGAINST THE OTHER PARTY AS A REPRESENTATIVE OR MEMBER IN ANY CLASS OR
REPRESENTATIVE ACTION, EXCEPT WHERE SUCH WAIVER IS PROHIBITED BY LAW OR DEEMED
BY A COURT OF LAW TO BE AGAINST PUBLIC POLICY. TO THE EXTENT EITHER PARTY IS
PERMITTED BY LAW OR COURT OF LAW TO PROCEED WITH A CLASS OR REPRESENTATIVE
ACTION AGAINST THE OTHER, THE PARTIES AGREE THAT: (I) THE PREVAILING PARTY SHALL
NOT BE ENTITLED TO RECOVER ATTORNEYS’ FEES OR COSTS ASSOCIATED WITH PURSUING THE
CLASS OR REPRESENTATIVE ACTION (NOT WITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT); AND (II) THE PARTY WHO INITIATES OR PARTICIPATES AS A MEMBER OF THE
CLASS WILL NOT SUBMIT A CLAIM OR OTHERWISE PARTICIPATE IN ANY RECOVERY SECURED
THROUGH THE CLASS OR REPRESENTATIVE ACTION.

 

29. ARBITRATION. IF BUYER, SELLER OR ANY GUARANTOR REQUESTS, THE OTHER PARTIES
AGREE TO ARBITRATE ALL DISPUTES AND CLAIMS ARISING OUT OF OR RELATING TO THIS
AGREEMENT. IF BUYER, SELLER OR ANY GUARANTOR SEEKS TO HAVE A DISPUTE SETTLED BY
ARBITRATION, THAT PARTY MUST FIRST SEND TO ALL OTHER PARTIES, BY CERTIFIED MAIL,
A WRITTEN NOTICE OF INTENT TO ARBITRATE. IF BUYER, SELLER OR ANY GUARANTOR DO
NOT REACH AN AGREEMENT TO RESOLVE THE CLAIM WITHIN 30 DAYS AFTER THE NOTICE IS
RECEIVED, BUYER, SELLER OR ANY GUARANTOR MAY COMMENCE AN ARBITRATION PROCEEDING
WITH THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) OR NATIONAL ARBITRATION FORUM
(“NAF”). BUYER WILL PROMPTLY REIMBURSE SELLER OR THE GUARANTOR ANY ARBITRATION
FILING FEE, HOWEVER, IN THE EVENT THAT BOTH SELLER AND THE GUARANTOR MUST PAY
FILING FEES, BUYER WILL ONLY REIMBURSE SELLER’S ARBITRATION FILING FEE AND,
EXCEPT AS PROVIDED IN THE NEXT SENTENCE, BUYER WILL PAY ALL ADMINISTRATION AND
ARBITRATOR FEES. IF THE ARBITRATOR FINDS THAT EITHER THE SUBSTANCE OF THE CLAIM
RAISED BY SELLER OR THE GUARANTOR OR THE RELIEF SOUGHT BY SELLER OR THE
GUARANTOR IS IMPROPER OR NOT WARRANTED, AS MEASURED BY THE STANDARDS SET FORTH
IN FEDERAL RULE OF PROCEDURE 11(B), THEN BUYER WILL PAY THESE FEES ONLY IF
REQUIRED BY THE AAA OR NAF RULES. SELLER AND THE GUARANTOR AGREE THAT, BY
ENTERING INTO THIS AGREEMENT, THEY ARE WAIVING THE RIGHT TO TRIAL BY JURY.
BUYER, SELLER OR ANY GUARANTOR MAY BRING CLAIMS AGAINST ANY OTHER PARTY ONLY IN
THEIR INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY
PURPORTED CLASS OR REPRESENTATIVE PROCEEDING. FURTHER, BUYER, SELLER AND ANY
GUARANTOR AGREE THAT THE ARBITRATOR MAY NOT CONSOLIDATE PROCEEDINGS FOR MORE
THAN ONE PERSON’S CLAIMS, AND MAY NOT OTHERWISE PRESIDE OVER ANY FORM OF A
REPRESENTATIVE OR CLASS PROCEEDING, AND THAT IF THIS SPECIFIC PROVISION IS FOUND
UNENFORCEABLE, THEN THE ENTIRETY OF THIS ARBITRATION CLAUSE SHALL BE NULL AND
VOID.

 

30. RIGHT TO OPT OUT OF ARBITRATION. SELLER AND GUARANTOR(S) MAY OPT OUT OF THIS
CLAUSE. TO OPT OUT OF THIS ARBITRATION CLAUSE, SELLER AND EACH GUARANTOR MUST
SEND BUYER A NOTICE THAT THE SELLER AND EACH GUARANTOR DOES NOT WANT THIS CLAUSE
TO APPLY TO THIS AGREEMENT. FOR ANY OPT OUT TO BE EFFECTIVE, SELLER AND EACH
GUARANTOR MUST SEND AN OPT OUT NOTICE TO THE FOLLOWING ADDRESS BY REGISTERED
MAIL, WITHIN 14 DAYS AFTER THE DATE OF THIS AGREEMENT: BUYER – ARBITRATION OPT
OUT, Advantage Capital Funding, 104 E 25th St, 10th Floor, New York, NY 10010,
ATTENTION: LEGAL DEPARTMENT.

 

8

 

 

31. SERVICE OF PROCESS. IN ADDITION TO THE METHODS OF SERVICE ALLOWED BY THE NEW
YORK STATE CIVIL PRACTICE LAW & RULES (“CPLR”), SELLER HEREBY CONSENTS TO
SERVICE OF PROCESS UPON IT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, SERVICE HEREUNDER SHALL BE COMPLETE UPON SELLER’S ACTUAL RECEIPT OF
PROCESS OR UPON BUYER’S RECEIPT OF THE RETURN THEREOF BY THE UNITED STATES
POSTAL SERVICE AS REFUSED OR UNDELIVERABLE. SELLER MUST PROMPTLY NOTIFY BUYER,
IN WRITING, OF EACH AND EVERY CHANGE OF ADDRESS TO WHICH SERVICE OF PROCESS CAN
BE MADE. SERVICE BY BUYER TO THE LAST KNOWN ADDRESS SHALL BE SUFFICIENT. SELLER
WILL HAVE (30) CALENDAR DAYS AFTER SERVICE HEREUNDER IS COMPLETE IN WHICH TO
RESPOND. FURTHERMORE, SELLER EXPRESSLY CONSENTS THAT ANY AND ALL NOTICE(S),
DEMAND(S), REQUEST(S) OR OTHER COMMUNICATION(S) UNDER AND PURSUANT TO THIS
AGREEMENT FOR THE PURCHASE AND SALE OF FUTURE RECEIVABLES SHALL BE DELIVERED IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT FOR THE PURCHASE AND SALE OF
FUTURE RECEIVABLES.

 

32. FEE STRUCTURE.

a.       NSF: $75.00

b.       ACH REJECTION: $100.00

c.       BANK CHANGE: $50.00

d.       BLOCKED ACCOUNT: $2,500.00

e.       DEFAULT: $5,000.00

 

Seller: ___Helix TCS INC, and BIO-TECH MEDICAL SOFTWARE, INC.___

 

Agreed to by:    /s/ Zachary Venegas      (Signature), its ___Owner___(Title)

 

Guarantor: ___ZACHARY VENEGAS___ (Print Name) Signature:    /s/ Zachary
Venegas     

 

Guarantor: ___SCOTT OGUR___ (Print Name) Signature:    /s/ Scott Ogur     

 



9

 

 

[ex10-54_002.jpg] Advantage Capital Funding
104 E 25th St, 10th Floor,
New York, NY 10010

 

NO STACKING ADDENDUM

 

Addendum (the “Addendum”) to the Purchase and Sale of Future Receivables
Agreement (the “Agreement”)

by: Seller(s): ___Helix TCS INC, and BIO-TECH MEDICAL SOFTWARE, INC.___

Purchaser: Advantage Capital Funding (“Purchaser”)

Purchase Price: ___$500,000.00___ Purchased Amount: ___$660,000.00___

Specified Percentage: 15%

 

1. Unless otherwise specifically defined herein, all capitalized terms in this
Addendum shall have the meanings set forth in the Agreement.

 

2. Seller agrees and understands that while an outstanding balance of
uncollected Receivables with Purchaser exists, Seller is strictly prohibited
from enter into any transactions with a third party, whether an individual,
company or other entity, to sell Future Receipts, or to initiate or accept a
cash advance from any funding source without first paying off the outstanding
balance with Purchaser. Seller understands and acknowledges that doing so would
place Seller in breach of the Agreement, and _Helix TCS INC, and BIO-TECH
MEDICAL SOFTWARE, INC._ (“Seller”) and ZACHARY VENEGAS / SCOTT OGUR
(“Guarantor”) will be immediately liable for the full outstanding balance owed
to Purchaser.

 

3. Seller further agrees not to create, incur or permit to exist any lien,
security interest, pledge, charge or encumbrance of any kind in respect to
Future Receivables while an outstanding balance of uncollected Receivables with
Purchaser exists. In other words, Seller agrees not to use Future Receivables as
collateral for any type of transaction while an outstanding balance with
Purchaser exists.

 

4. Seller and Guarantor acknowledge that any false representation in this
Addendum constitutes fraud and will trigger a default under the Agreement,
entitling Purchaser to accelerate the receivable balance due and to seek any and
all additional legal remedies available to the Purchaser provided for in the
Agreement.

 

5. In further consideration of Purchaser entering into this transaction, Seller
shall either (a) deliver to Purchaser all of Seller’s bank account statements on
or before the 10th day of every month during the term of the Agreement, or (b)
provide Purchaser with active log on capabilities for every bank account
maintained by Seller so that Purchaser can access all information Purchaser
feels is necessary from such accounts.

 

6. In the event that Seller breaches the terms of Paragraphs 2, 3, 4 and/or 5
above, Purchaser shall have the following remedies, any or all of which may be
exercised by Purchaser in its sole discretion:

 

(a) The Purchased Amount due at each payment interval set forth in the Agreement
(whether daily, weekly, bi-weekly or monthly, as applicable), shall immediately
double to the sum or to the extent the collection method is a credit card split
the holdback percentage will double;

 

(b) The entire balance of the Purchased Amount shall be immediately due and
payable;

 

(c) The Confession of Judgment, if any, shall be immediately filed with the
appropriate court of law; and

 

(d) Purchaser shall avail itself of all additional remedies set forth in Section
16 of the Agreement.

 

10

 

 

7. The Addendum and is hereby incorporated into the Agreement by reference and
constitutes part of the Agreement. Except as amended hereby, the Agreement shall
be and remain in full force and effect and is hereby ratified and confirmed by
Seller and Purchaser. If the terms and provisions of this Addendum are
inconsistent with the Agreement, the terms and provisions of the Addendum shall
govern to the extent of such inconsistency.

 

8. All written notices and consents required to be given hereunder shall be
given in accordance with the notice requirements under Section 19 of the
Agreement.

 

9. This Addendum may be executed with facsimile signatures and/or in any number
of counterparts, each of which shall be deemed an original and all of such
counterparts when taken together shall constitute but one and the same documents
which shall be sufficiently evidenced by such executed counterparts.

 

Agreed and Accepted on behalf of Seller:

 

ZACHARY VENEGAS   /s/ Zachary Venegas Printed Name (Seller/Guarantor)  
Signature       SCOTT OGUR   /s/ Scott Ogur Printed Name (Seller/Guarantor)  
Signature

 

11

 

 

[ex10-54_002.jpg]

 

Additional Seller Addendum to Purchase Agreement

 

Buyer Advantage Capital Funding Original Seller Helix TCS INC, and BIO-TECH
MEDICAL SOFTWARE, INC.
Address: EIN: [Omitted] Additional Seller(s) BIO-TECH MEDICAL SOFTWARE, INC.
Address: EIN: [Omitted] Additional Seller(s) HELIX TCS LLC
Address: EIN: [Omitted]
 

 

This Additional Seller Addendum to Purchase Agreement (“Addendum”) is entered
into by and among the above referenced Parties and amends that certain Purchase
Agreement between Buyer and Original Seller dated February 7, 2020 (the
“Purchase Agreement”).

 

Each Additional Seller desires to enter into the Purchase Agreement and to agree
to all the terms of the Purchase Agreement, so that they will all fully apply to
such Additional Seller to the same extent as if the Additional Seller had
executed the Purchase Agreement itself. Therefore, each of the Parties agree as
follows:

 

1. Each Additional Seller is fully bound by all the terms, conditions,
representations, warranties and covenants of the Agreement. The Purchase
Agreement is fully incorporated into this Addendum by reference and binds and
inures to the benefit of each of the Parties hereto, and all their heirs,
successors and assigns, the same as if such Additional Seller had signed the
Purchase Agreement. All references to “Seller” in the Purchase Agreement mean
individually, collectively and interchangeably the Original Seller and each
Additional Seller. Notwithstanding the foregoing, the Parties acknowledge that
the initial Weekly Amount established in the Purchase Agreement is based on the
average monthly sales of the Original Seller only. By signing this Addendum and
adding the Additional Sellers to the Purchase Agreement, the Parties do not
intend to re-calculate the Weekly Amount by including the average monthly sales
of the Additional Sellers. The Parties therefore agree that the Weekly Amount
shall remain the same following the execution of this Addendum, subject to the
Parties’ right request changes to the Weekly Amount as set forth in the Purchase
Agreement.

 

2. Each Additional Seller agrees to and enters into the Purchase Agreement as a
Seller and hereby joins in the sale of its Future Receipts and agrees to deliver
the Amount Sold to Buyer on the terms and conditions set forth in the Purchase
Agreement. The obligation of each Seller to deliver the entire Amount Sold is
joint and several. Any default by a Seller under the Purchase Agreement shall
constitute a default of every Seller under the Purchase Agreement. Each Seller
hereby guarantees the prompt performance of the obligations of the other Sellers
under the Purchase Agreement. Buyer may file suit against, or otherwise seek to
collect receipt of the Amount Sold from any Seller without the necessity of
Buyer first seeking to collect payment from the any other Seller or other party
that may be liable for the obligations created by the Purchase Agreement.

 

3. The Original Seller has received the Purchase Price on behalf of itself and
the Additional Sellers. The Purchase Price shall be allocated among the Sellers
in such amount a. they may agree upon, but each shall have an undivided interest
in the entire Purchase Price. Each Additional Seller is an affiliate that
controls, is controlled by, or under common control with, the Original Seller.
The Additional Sellers agree that joining in the sale of the Amount Sold by
signing this Addendum is in the mutually beneficial interest of all Sellers.

 

4. The Parties acknowledge that each Additional Seller may maintain separate
bank accounts and each Additional Seller will take such actions as are necessary
or appropriate to enable Buyer to debit such Additional Seller’s Approved
Account. Each Seller agrees that Buyer may debit any or all Approved Accounts in
such amounts as Buyer determines in its discretion until Buyer receives the
Weekly Amount . Buyer shall not be required to debit each Approved Account in
any specific amount or order to obtain the Weekly Amount and may, for example,
debit it the Approved Account of any single Seller in an amount equal to the
entire Weekly Amount .

 

12

 

 

5. Any notice to an Additional Seller in connection with the Purchase Agreement
or this Addendum may be given to such the Original Seller on behalf of such
Additional Seller in the manner set forth in the Purchase Agreement.

 

By their signatures below the Parties agree to be bound by this Addendum

 

Buyer

 

Advantage Capital Funding       By: /s/ Aaron Greenblatt   Title: CFO  

 

  Original Seller       Helix TCS INC, and BIO-TECH   MEDICAL SOFTWARE, INC.

 

  By: /s/ Scott Ogur   Title: CFO

 

  Additional Seller(s)       BIO-TECH MEDICAL SOFTWARE, INC.       By: /s/
Zachary Venegas   Title: Owner   Business Address:   6750 N Andrews Ave Suite
325 Fort Lauderdale, FL 33309

 

  HELIX TCS LLC       By: /s/ Zachary Venegas   Title: Owner   Business Address:
  N/A

 

Consent and Reaffirmation of Guarantor

 

Each undersigned guarantor (“Guarantor”) hereby reaffirms the Personal Guaranty
of Performance (“Guaranty”) provided for the benefit of the Buyer, pursuant to
which Guarantor guaranteed to Buyer the prompt and complete performance of all
the Seller’s obligations under the Purchase Agreement. Each Guarantor consents
to the addition of the Additional Sellers as contemplated by this Addendum and
agrees that, as used in the Guarantee. “Seller” means individually, collectively
and interchangeably the Original Seller and each Additional Seller.

 

Guarantor: ___ZACHARY VENEGAS___ (Print Name) Signature:    /s/ Zachary
Venegas    

 

Guarantor: ___SCOTT OGUR___ (Print Name) Signature:    /s/ Scott Ogur    

 

13

 

 

[ex10-54_002.jpg]

 

Advantage Capital Funding

Date: ___February 7, 2020___

Business Legal Name: ___Helix TCS INC, and BIO-TECH MEDICAL SOFTWARE, INC.___

RE: Pre-Payment Amendment

 

This amendment (“Amendment”) to Merchant Agreement dated February 7, 2020 is
made as of February 7, 2020 between Advantage Capital Funding and Helix TCS INC,
and BIO-TECH MEDICAL SOFTWARE, INC. (the “Merchant(s)”). Advantage Capital
Funding and the Merchant are sometimes referred to herein collectively as the
“Parties “and each as a “Party.” Whereas, the Parties desire to

 

modify certain terms of the Merchant Agreement Helix TCS INC, and BIO-TECH
MEDICAL SOFTWARE, INC.___ dated February 7, 2020. In consideration of the above
promises and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, do hereby agree and amend the Agreement as follows:

 

Merchant may prepay Merchant’s advance in whole using the following schedule:

 

Calendar Days After Funding  Payoff amount  30 Days  $610,000.00  60 Days 
$620,000.00  90 Days  $630,000.00  120 Days  $640,000.00 

 

If Merchant elects to prepay the Merchant Agreement, the sum of payments made up
to that point will be applied and deducted from the aforementioned prepaid
schedule of payments.

 

* The prepayment discount schedule is offered in good faith and must meet the
following criteria to apply:

 

●The merchant’s status must be “Performing”;

 

●At no point can the merchants account reach a status of “Non-Performing, Legal,
Collections, Suspended” or any other status other than Performing.

 

The Agreement shall remain in full force and effect as modified by this
Amendment. This Amendment shall be governed by and construed in accordance with
the laws of the State of New York without giving effect to the principles of
conflicts of laws. This Amendment may be executed in counterparts, all of which
together shall constitute one and the same instrument. Facsimile signatures
shall be deemed to be original signatures and each party hereto may rely on a
facsimile signature as an original for purposes of enforcing this Amendment.

 

IN WITNESS WHEREOF, each of the undersigned has executed, or has caused to be
executed, this Amendment as of the date first written above.

 

Merchant: ___Helix TCS INC, and BIO-TECH MEDICAL SOFTWARE, INC.___

Name: ___ZACHARY VENEGAS___

Title: Owner

Name: ___SCOTT OGUR___

Title: Owner

 

Signature:   /s/ Zachary Venegas   Signature:   /s/ Scott Ogur Date: 02/10/2020
  Date: 02/10/2020

 

14

 

 

[ex10-54_003.jpg]

 

Advantage Capital Funding

Ph. (844) 843 3170 | Fax (866) 880 6238

 

Addendum to Agreement for the Purchase and Sale of Future Receipts:

 

Helix TCS INC, and BIO-TECH MEDICAL SOFTWARE, INC.

 

Without prejudice to the provisions set out in the Agreement for the Purchase
and Sale of Future Receipts dated February 7, 2020, (“the Agreement”) between
Advantage Capital Funding (“Buyer”) and Helix TCS INC, and BIO-TECH MEDICAL
SOFTWARE, INC., and at the request of Seller, Seller has agreed to pay
$660,000.00 in the following manner:

 

●Seller has agreed to pay $15,000 per week via a weekly ACH Debit for 8 weeks.

●Seller has agreed to then increase the payment amount to $20,000.00 per week
via a weekly ACH Debit for the next 27 weeks or until until the full RTR has
been paid in full.

 

MERCHANT #1

 

Zachary Venegas   /s/ Zachary Venegas   (Signature)

 

MERCHANT #2

 

Scott Ogur   /s/ Scott Ogur   (Signature)

 

 

 



 

